Citation Nr: 1521975	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  04-16 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created.  

2.  Entitlement to waiver of recovery of any properly created overpayment.   

(The issue of whether there was clear and unmistakable error in the Board of Veterans' Appeals May 2010 decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 had been properly created will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and August 2004 determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The September 2003 decision found that the Veteran had received an overpayment of education benefits in the amount of $13,814.80.  In October 2003, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2004, and the Veteran filed a Substantive Appeal (VA Form 9) in May 2004.

The August 2004 decision denied waiver of the recovery of overpayment of education benefits in the amount of $13,814.80.  In September 2004, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2011.  The RO sent the Veteran a September 2011 letter indicating that his Substantive Appeal was inadequate and giving him 60 days from the date of the letter to perfect his appeal.  Thereafter, the Veteran timely filed a Substantive Appeal (VA Form 9) in November 2011.
  
Jurisdiction was transferred during the pendency of the appeal to the RO in Manila, the Republic of the Philippines.

The Veteran has submitted multiple requests for a Board hearing during the course of this appeal.  Initially, in a letter dated in September 2003, the Veteran's attorney requested a hearing before the Board, to be held at the Manila RO.  However, in his April 2004 substantive appeal, the Veteran indicated that he wished to have a hearing before the Board in Washington, D.C.  Subsequent clarification of the Veteran's request revealed that he still desired a hearing at the Manila RO.  Thus, in July 2006, the Board remanded this appeal to schedule the Veteran for a Travel Board hearing to be held at the Manila RO.  

Throughout this appeal, the Veteran's attorney has consistently requested that the Board schedule one hearing for all of the Veterans he represents, to include the Veteran in this appeal.  The Board has explained in correspondence to the Veteran and his attorney that it does not have the authority to allow a representative to appear for a personal hearing to present argument on behalf of all of the Veterans he represents nor does it have the authority to allow all of the Veterans to appear for a single hearing.  The Board further advised that each Veteran represented by the attorney was entitled to appear at a personal hearing and to have their representative present at that hearing.  Thereafter, the Veteran was scheduled for a videoconference hearing to be held in May 2009; he did not attend this hearing.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

A May 2010 Board decision found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and remanded the issue of waiver of recovery of any properly created overpayment for the issuance of a Statement of the Case.  The Veteran appealed the portion of the May 2010 Board decision finding that a debt was validly created to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the portion of the Board's decision that found that an overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created and remanded the claim to the Board for further proceedings.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the May 2014 Memorandum Decision from the Court is potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the Veteran's claims.  

The $13,814.80 overpayment at issue in the present appeal was created as a result of alleged participation in a fraud scheme at Ramon Magsaysay Technological University (RMTU) in the Philippines.  Following two VA Education Compliance Surveys, a field investigation by VA Educational Compliance Survey Specialists (ECSSs), and an investigation by VA's Office of Inspector General (OIG), the VA concluded that sixty Veterans, including the one that is the subject of this appeal, were not regularly attending classes, but were instead receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors. 

As set forth in the May 2010 Board decision, the current record contains summaries of the Education Compliance Surveys conducted in October 2002 and February 2003.  The record also contains a February 2004 memorandum report from OIG explaining the situation at RMTU, statements from various RMTU instructors and students, and a joint statement by the Veterans.  The Board found that the overpayment of education benefits to the Veteran was properly calculated based upon review of the documentation from the aforementioned sources outlining the general participation of the veteran student body at RMTU in a scheme to collect education benefits without attending class, of which the Veteran in this case was determined to have been a member.  Particular attention was given to the credible testimony of RMTU faculty and non-veteran students as to the lack of academic participation of the identified student members.  

The Court has since held in its May 2014 Memorandum Decision that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran and did not meaningfully weigh evidence suggesting that the Veteran was not part of the alleged scheme.

The VA Education Compliance Surveys and OIG report are clearly of probative value in the Board's adjudication.  There is not, however, substantial evidence specific to the Veteran that will permit a full and complete evaluation of the propriety of the creation of the overpayment.  Additionally, records relevant to the RO determination of the overpayment are not currently associated with the claims file.  The depositions of record indicate that signed Attendance Sheets were submitted for review; however, review of the claims file does not reveal these signed attendance sheets.  The Board thus finds that a remand is necessary to obtain additional information and evidence associated with the above-referenced educational surveys and investigations that might contain information specific to the Veteran.  

Finally, the Board finds that the Veteran's claim for waiver of recovery of overpayment of VA educational assistance benefits in the amount of $13,814.80 is inextricably intertwined with the claim for whether overpayment of VA educational assistance benefits in the amount of $13,814.80 was properly created.  The finding that the overpayment of VA educational assistance benefits in the amount of $13,814.80 was not properly created would potentially affect the issue of whether waiver of recovery of any properly created overpayment is necessary.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain any additional information and evidence associated with the October 2002 and February 2003 VA Educational Compliance Surveys and May 2003 field investigation, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Attempts must be made to obtain the Attendance Sheets identified in the depositions associated with the claims file.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile. 

2.  Make reasonable efforts to obtain any additional information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile. 

3.  If no further pertinent evidence is available or can be obtained, that fact must be documented in the record with a complete explanation of the efforts made to obtain the evidence.

4.  Also, obtain a written statement from the OIG special agent author of the February 2004 memorandum (or another appropriate individual if that special agent is no longer available).  The statement should address the specific discrepancies, behaviors, and/or other factors considered in making the determination that this Veteran was involved in a scheme to defraud the government. 

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

